In an action to foreclose a mortgage the defendants Mathai K. Yohannan and Elcy Yohannan appeal from an order of the *436Supreme Court, Suffolk County (Floyd, J.), dated July 27, 1992, which, inter alia, denied their motion to vacate a prior order of the same court dated November 2, 1991, which granted the plaintiff’s motion for summary judgment and struck the answer of the defendants Yohannan.
Ordered that the order is affirmed, with costs.
Due to the failure of the defendants Yohannan to offer any reasonable excuse for having failed to oppose the plaintiff’s motion for summary judgment, the Supreme Court properly denied their motion to vacate its prior order granting summary judgment to the plaintiff (see, CPLR 5015 [a] [1]; Gannon v Johnson Scale Co., 189 AD2d 1052). Bracken, J. P., Miller, Santucci and Altman, JJ., concur.